Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eric Sosenko on January 26, 2022.
The application has been amended as follows:
In claim 2, change the recitation “wherein the first interface includes first projections extending toward the second interface and the second interface includes second projections extending toward the first interface.” to –wherein the first projections extend toward the second interface and the second projections extend toward the first interface.--

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not rendered obvious the combination set forth in claim 1. 
In particular, for claim 1, the prior art of record does not show or rendered obvious “the first interface including first projections and the second interface including second projections, one of the first and second projections being resilient tabs and the other of the first and second projections being rigid raised lands, the tabs extending in an oblique direction toward the raised lands and terminating in a reversely bent end” in combination with other claim limitations. 
The closest prior art of record is Nelson (US 20170314662 A1) in applicant’s IDS which discloses the structure of the torque converter (10) with a damper assembly (62) and a piston (20) of a lockup clutch. The bias spring (90) between the damper (62) and the piston (2) allows for axial and rotational movement relative to the output hub and each ramp (88) contacts one of surfaces (96) such that relative circumferential motion between drive flange (70) and bias spring (90) causes contact between the ramps (88) and surfaces (96) to generate a force on turbine piston (20) (paragraph [0020] and Fig. 1b). However, these features are not similar in structure of the mechanical clutch piston positioner of the claim invention. For example, while there are rigid raised lands, there are no resilient tabs or tabs extending in an oblique direction toward the raised lands and terminating in a reversely bent end. There is no apparent rationale for combining Nelson or any of the prior arts to arrive at the claim invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vanni et al. (US 20170328457 A1) teaches a torque converter assembly having a preloaded clutch for self-engaging a piston in the coast condition with resilient element or diaphragm spring that contacts a bearing assembly, but lacks a first or second interface with projections of rigid raised lands or resilient tabs that terminates in a reversely bent end. 
Norwich et al. (US 10145458 B2) teaches a torque converter assembly including bias spring between the damper and the piston, but lacks a first or second interface with projections of rigid raised lands or resilient tabs that terminates in a reversely bent end. 
Ling (US 5682969 A) teaches a torque converter that reduces torque spikes and vibrations with a resilient connection but the connection is not of the correct placement or structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656    

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656